Citation Nr: 1712620	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  15-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to reimbursement for the cost of a privately purchased headstone or marker, amounting to $315.00.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not deceased, and is not entitled to reimbursement for the cost of a privately purchased headstone or marker.


CONCLUSION OF LAW

The criteria for entitlement reimbursement for the cost of a privately purchased headstone or grave marker are not met.  38 U.S.C.A. §§ 2304-2306 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (2013); 38 C.F.R. §§ 3.1700-3.1713 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the outcome of this claim is determined solely as a matter of applicable law rather than by facts that are in dispute or that could potentially result in a favorable decision with further development, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran in this case is a World War II veteran who has applied for reimbursement in the amount of $315.00 for a privately-purchased headstone for himself.  He reports that he purchased the headstone to be placed in the cemetery where his parents are buried because there will be nobody to do so after he dies, and because he was unaware at the time of purchase that he may be entitled to a VA-furnished grave marker.

Unfortunately, as noted on the VA Form 21-8834, Application for Reimbursement of Headstone or Marker Expense completed by the Veteran, reimbursement "only applies to headstone, marker, or engraving expenses incurred and paid subsequent to the veteran[']s death." (emphasis added).  In this regard, the applicable statutes and regulations of the United States Code and the Code of Federal Regulations governing burial benefits, both prior to and since amendments were effected on June 6, 2014 (as the Veteran's current claim was received prior to June 2014), including reimbursement of burial benefits, headstones and grave markers, and monetary allowance in lieu of a government-furnished headstone or grave marker, apply to receipt of benefits for or reimbursement for amounts paid on behalf of a deceased veteran.  See 38 U.S.C.A. § 2301-2308 (2012); 38 C.F.R. § 3.1600-3.1612 (2013); 38 C.F.R. § 3.1700-3.1713 (2016).  Unfortunately, they do not provide any avenue for benefits or reimbursement in a case such as this, where a veteran has been proactive in preparing for his own eventual burial, and is seeking reimbursement for the cost of his own headstone.

The Board is grateful for the Veteran's honorable service, and regrets that it cannot render a favorable decision in this matter.  The Board has carefully considered the appellant's assertions and sympathizes with his claim.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

In sum, the applicable law provides for various burial benefits or reimbursement of certain amounts paid on behalf of a veteran who has died, but does not provide for the same in cases where the Veteran is still living, such as this.  Because the 






Veteran in this case is still living, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Reimbursement for the cost of a privately purchased headstone or marker is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


